DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is vague.  Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
It is noted that an IDS has not been filed, therefore the written opinion of the International Searching Authority has not been officially considered.  An IDS must be submitted with relevant documents for consideration.    

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 25: “the harvesting tool is configured to remove the target object from a vine.”
Claim 26: “while substantially avoiding obstructions.”  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure shown in the drawings or described in the specification as performing the claimed function, and equivalents thereof.
 “the harvesting tool is configured to remove the target object from a vine.” is interpreted in view of the specification and figures 1A-1D to comprise closing the fingers around the target object, twist, and remove.  
“while substantially avoiding obstructions.”  Is as best as can be interpreted in view of the specification to be performed by the processor in communication with a sensor by any old and well known means of the art.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The claim(s) appear to be a translation and are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  Below is a listing of rejections under 35 U.S.C 112, however this list may not be exhaustive and the claims must be revisited and revised to conform to current US practice.  
Claims 12, 16, 31-32, 34-35, 38, 41 and 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 12 recites: “wherein the plurality of finger elements are jointed”.  However, in view of the specification and drawings it is unclear how the invention would work with jointed fingers.  
	Claim 16 recites: “wherein the collar is characterized by a ramp angle value and/or deflection value which correlates to a desired force to be applied to the target object”.  In view of the drawings and specification it is unclear how a ramp angle or deflection value works to force the plurality of fingers together as presented in claim 1.  It is unclear in view of the drawings and specification what portion of the collar would comprise the claimed feature and how this feature acts to correlate a desired force.  It appears the specification and drawings are lacking proper disclosure to support the claim.  If applicant cannot clearly show and explain how the limitations of the claim function in view of the disclosure without adding new matter, those limitations must be removed or a new 35 U.S.C 112(a) rejection will be applied in a following final rejection.   
Claim 29 recites: “further comprising a second harvesting tool operatively attached to the first robotic arm”.  However, in view of the specification and drawings it is unclear how the invention would work with two harvesting tools on a single robotic arm.  If applicant cannot clearly show and explain how the limitations of the claim function in view of the disclosure without adding new matter, those limitations must be removed or a new 35 U.S.C 112(a) rejection will be applied in a following final rejection.   
	Claim 31 uses “e.g.” which render the claim unclear.  
	Claim 32 refers to “the processor” which lacks antecedent basis.  
Claims 34, 35, 38, 41 and 43-44 refer to “the controller” which lacks antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 9, 10, 12-13, 15-16, 18-19, 21-22, 24-32, 34-35, 41 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azazi (US 2019/0030711) in view of Avigad (US 2020/0128744).
Regarding claims 1, 22, 27-28, Azazi discloses a harvesting tool (The tool of Azazi is considered to be a “harvesting tool” as it is capable of harvesting objects.  Further it is considered capable of harvesting fruits and vegetables), comprising: a cylinder (12); a barrel (28) attached to a distal end of the rotatable cylinder; a plurality of finger elements (8) radially attached to the barrel, the plurality of finger elements constructed and arranged to envelop a target object; a collar (30) encompassing the plurality of finger elements, the collar movable along a length of the plurality of finger elements; and an extendable rod (14) housed within the cylinder at a first end and connected to the collar at a second end, the extendable rod configured to facilitate motion of the collar along the length of the plurality of finger elements whereby, in operation, the extendable rod cooperates with the collar such that actuation of the extendable rod in an outward direction relative to the barrel forces the plurality of finger elements together to grasp the target object (Figure 3 to figure 4 shows open to closed position).
	Azazi is lacking detail past just an end effector used for harvesting objects and is lacking the use of further rotation for any purpose.  
	Avigad discloses a harvesting system and teaches harvesting of agricultural produce with the harvesting system, the harvesting system comprising a plurality of robotic arms (40) with each robotic arm comprising a harvesting tool (42), the robotic arms being capable of positioning the harvesting tool to a piece of produce to be harvested, grasping the fruit, rotating the harvesting tool, and withdrawing the harvesting tool (¶s 0054, 0071-000079).  
	¶0040 discloses that any other suitable end effector may be used for picking other types of produce.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the harvesting system of Avigad with the harvesting tool of Azazi for the purpose of picking produce with a versatile end effector that comprises interchangeable fingers.  

Regarding claim 2, Azazi further discloses wherein the barrel is fixed relative to the rotatable cylinder (¶0019).

Regarding claim 3, the combination discloses wherein the harvesting tool is configured to twist the rotatable cylinder independently of actuation of the extendable rod (Avigad, actuator 80).

Regarding claim 6, Azazi further discloses wherein the plurality of finger elements is interchangeable with respect to the rotatable cylinder (¶0025).
	Azazi figure is lacking specifically wherein the barrel is interchangeable.  
	It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to merely make the barrel removable and therefore considered interchangeable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Further, it would be obvious to make the elements separable for the purpose of repair.  

Regarding claim 9, Azazi further discloses wherein the plurality of finger elements comprises two, three, four, five, six or more finger elements (Figure 2 ¶0025).

Regarding claim 10, Azazi further discloses wherein the plurality of finger elements is characterized by a beam stiffness value which correlates to a desired force to be applied to the target object (¶0025 discloses the use of wire fingers of varying thickness).

Regarding claim 12, Azazi further discloses wherein the plurality of finger elements are jointed and/or contoured to facilitate grasping of the target object (Figure 1 shows that the fingers are contoured to grasp objects).

Regarding claim 13, Azazi further discloses wherein the plurality of finger elements comprise a conformable feature and/or an engagement surface to facilitate grasping of the target object (The inner surface of the fingers define an engagement surface).

Regarding claim 15, the combination discloses at least one sensor (Avigad 56).

Regarding claim 16, Azazi further discloses wherein the collar is characterized by a ramp angle value and/or deflection value which correlates to a desired force to be applied to the target object (The collar 20 is considered to comprise some inherent “ramp angle” that is correlated with a single desired force used to close the fingers).

Regarding claim 18, the combination discloses wherein the rotatable cylinder is configured to adjust an angular orientation of the plurality of finger elements (Avigad ¶0054).

Regarding claim 19, Azazi further discloses wherein the harvesting tool is configured to exert a level of force on the target object that is below a threshold level (¶0025 discloses that an operator may interchange fingers with varying characteristic depending on the item to be gripped.  Therefore, an operator would use an appropriate finger for example to harvest an apple without crushing or damaging it).

Regarding claim 21, the combination is lacking mention of the harvesting tool being removable from the robotic arm. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to merely make the harvesting tool removable and therefore considered interchangeable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Further, it would be obvious to make the elements separable for the purpose of repair or replacement.  

Regarding claims 24-25, the combination discloses wherein the target object is a tomato, pepper, or cucumber that grows on a vine (Avigad ¶s0040 0019 disclose the picking of other fruits/crops.  The combination is considered capable of picking other fruits such as a tomato that grows on a vine).

Regarding claim 26, the combination discloses wherein the harvesting tool is configured to grasp the target object while substantially avoiding obstructions (Avigad ¶s 0024-0025).

Regarding claim 30, the combination discloses a controller programmable to operate the robotic arm and/or the harvesting tool (Avigad ¶0025).

Regarding claim 31, the combination discloses a processor (60) programmable to identify and/or locate a target object, e.g. position the target object (Avigad ¶0025).

Regarding claim 32, the combination disclose wherein the processor is programmable to estimate ripeness of a target object and/or to visualize an environment of a target object (Avigad ¶0050).

Regarding claim 34, the combination disclose wherein the controller is programmable to position the plurality of finger elements in proximity of a target object to facilitate harvesting thereof (Avigad ¶s 0070-0079).

Regarding claim 35, the combination discloses wherein the controller is programmable to actuate the extendable rod to achieve a predetermined degree of closing of the plurality of finger elements (Avigad ¶0074 discloses actuation of the end effector).

Regarding claim 41, the combination disclose wherein the controller is configured to release the target object, place the target object at a desired location and/or to deliver the target object to a downstream process (Avigad ¶0041).

Regarding claim 43, the combination disclose wherein the controller is configured to manipulate the harvesting tool to sequentially envelop, grasp, detach, and remove the target object from an environment (Avigad ¶s 0070-0079).

Regarding claim 44, the combination is lacking any mention of calibration. 
Examiner takes official notice that it is old and well known to “calibrate” a controller system for various purposes.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to allow for the control system to accept calibration for any one of various purposes.  
	It is noted that the term “calibrate” is extremely broad.  For example, the control system may be calibrated to determine a set speed of the robotic arm.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azazi (US 2019/0030711) in view of Avigad (US 2020/0128744) as applied to claim 1 in further view of Peralo (US 2014/0159399).
Regarding claim 20, the combination is lacking a deformable member. 
Peralo discloses a harvesting tool with a plurality of fingers and teaches the use of a deformable member (30) bridging the fingers. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the combination to place a deformable mesh between the fingers as taught by Peralo for the purpose of providing increased grip and torque when twisting the fruit during removal.     

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azazi (US 2019/0030711) in view of Avigad (US 2020/0128744) as applied to claim 1 in further view of Phan (USPN 10464217).
Regarding claim 38, the combination is lacking mention of the use of variable speeds or operation. 
	Phan discloses a harvester with an end effector harvesting tool and teaches wherein the controller functions to operate the end effector at variable speeds (Column 8 lines 20-31). 
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the combination to operate the end effector components at variable speeds as taught by Phan for the purpose of using lower speeds on fruits that may bruise easier.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fisher (USPN 1375580).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671